Citation Nr: 1147152	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  06-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée 


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that in pertinent part denied reopening a previously-denied claim of service connection for PTSD and also denied increased disability ratings for the service-connected left elbow and right hand disabilities. 

In July 2009, the Veteran testified at a hearing conducted at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In an October 2009 decision, the Board remanded the issues of entitlement to service connection for PTSD, entitlement to service connection for a psychiatric disability other than PTSD, and increased disability ratings for the left elbow and right hand disabilities to the RO for additional development. 

In a January 2011 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD.  

When this appeal was most recently before the Board in March 2011 the Board granted service connection for depression and denied increased disability ratings for the service-connected left elbow and right hand disabilities.  In its decision, the Board noted that claims for increased ratings may also raise informal claims for entitlement to a TDIU, but found that since the Veteran was unemployed due to factors unrelated to his service-connected disabilities a claim for a TDIU was not raised.  The Veteran thereupon appealed the Board's March 2011 decision to the Court.

In September 2011 the Court granted a Joint Motion of the Parties to vacate and remand the Board's March 2011 decision only with respect to the issue of entitlement to a TDIU, based on a finding that a claim for TDIU had in fact been raised by the rating issues on appeal.  In this regard, the parties noted that the portion of the Board's decision denying entitlement to disability ratings higher than 10 percent for left elbow and right hand disabilities should be left undisturbed. 

In order to comply with the directives of the September 2011 Court Order, the Board must remand this claim to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

As noted above, the Joint Motion of the Parties found that a claim for TDIU has been raised by the rating issues on appeal before the Board.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

The Veteran is service-connected for PTSD with major depressive disorder, currently rated at 50 percent; residuals of an injury to the right hand, currently rated at 10 percent; and, residuals of a left elbow fracture, currently rated at 10 percent.  These ratings combine to 60 percent.  He accordingly does not meet the threshold schedular criteria for assignment of a TDIU under 38 C.F.R. § 4.16(a).  However, a TDIU also may be granted, however, on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b).  

Under 38 C.F.R. § 4.16(b), the rating agency should refer to the Director of Compensation and Pension (C&P) Service or other appropriate authority for 
extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  His service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

In the present case, the Veteran underwent a VA compensation examination in May 2008 in connection with his claims for higher ratings for the right hand and left elbow disabilities; the Veteran was noted to be unemployed.  Following the Board's October 2009 remand directives, the Veteran underwent an additional VA examination to assess the current severity of these disorders in March 2010, which also indicated he was unemployed.  However, the examiner noted the Veteran was employed as a forklift operator until 2008, when his company shut down; the examiner also stated that it was not because of the Veteran's right hand disability that he did not have an occupation.  

Also in March 2010, the Veteran underwent a VA mental health examination.  The examiner noted the Veteran's primary employment was as a forklift operator but that he had also worked in telemarketing and as a physical therapy technician.  The Veteran had held 11 jobs since his discharge from service in September 1992 and had been fired from five positions due to various reasons including irritability and depression.  The Veteran also stated he was laid off due to company closings or lack of work and that he was most recently terminated from a telemarketing position in January 2009.  

Thereafter, a December 2010 VA examination for PTSD further indicated the Veteran was unemployed.  However, the examiner determined the Veteran was competent to manage any benefit payments received and that his PTSD causes reduced reliability and productivity in occupational and social functioning.   

Also of note, a February 2010 social work psychological assessment indicated the Veteran was laid off from his last job as a telemarketer because his numbers were too low.  It was also determined that the Veteran was homeless and unemployed.  

Importantly, none of the VA examiners from May 2008, March or December 2010 specifically commented on whether the Veteran is unemployable on account of his service-connected disabilities.  Therefore, the Veteran must be scheduled for a VA compensation examination to specifically address whether he is unemployable due solely to his service-connected disabilities.  If examination shows that the Veteran is unemployable because of his service-connected disabilities, and if the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the claim must be referred to the Director of C&P Service for consideration of whether a TDIU under 38 C.F.R. § 4.16(b) is warranted.   

Accordingly, the TDIU claim is REMANDED for the following additional development and consideration:

1.  The RO or AMC should schedule the Veteran for a VA examination to assess the severity of the Veteran's service-connected PTSD with major depressive disorder, residuals of an injury to the right hand and residuals of a left elbow fracture.

A medical opinion is specifically needed concerning whether these disabilities (and only these disabilities) preclude the Veteran from obtaining and maintaining substantially gainful employment commensurate with his level of education and prior work experience and training.

2.   Then, the RO or AMC should adjudicate the issue of entitlement to a TDIU either on a schedular basis under 38 C.F.R. § 4.16(a) or on an extra-schedular basis under 38 C.F.R. § 4.16(b).  If extra-schedular consideration is warranted, the RO or AMC should refer the question to the Director of C&P Service for consideration.

If the clam is not granted to the Veteran's satisfaction the RO or AMC should provide the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this remaining claim.

By this remand the Board infers no opinion as to any ultimate outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


